Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Requirement for Restriction/Election filed on 00.05.2020. The Examiner notes that the Requirement for Restriction/Election filed on 11.05.2020 was incorrect; therefore, the Requirement for Restriction/Election is vacated in view of this new Office Action. 

Upon further review the following action is deemed merited. The examiner regrets the delayed prosecution of the claims.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 01.13.2020 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed on 09.27.2016 is acknowledged. The Examiner takes the US Application date of 09.27.2016 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: transmit a request for a state of an asset to a computing system, the asset state being tracked by a distributed and being configured to receive the request and determine the asset state based on an update to the distributed ledger and at least one element of asset data associated with the asset; 

Limitation 2: receive a response from the computing system that includes the asset state; 

Limitation 3: perform one or more operations involving the asset, when the asset state is consistent with a predetermined condition, the operations being performed prior to a recordation of the update onto the distributed ledger by the one or more peer systems.

an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Transmit a request for a state of an asset to a computing system, the asset state being tracked by a distributed and being configured to receive the request and determine the asset state based on an update to the distributed ledger and at least one element of asset data associated with the asset; receive a response from the computing system that includes the asset state; perform one or more operations involving the asset, when the asset state is consistent with a predetermined condition, the operations being performed prior to a recordation of the update onto the distributed ledger by the one or more peer systems (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Transmit a request for a state of an asset to a computing system, the asset state being tracked by a distributed and being configured to receive the request and determine the asset state based on an update to the distributed ledger and at least one element of asset data associated with the asset; receive a response from the computing system that includes the asset state; perform one or more operations involving the asset, when the asset state is consistent with a predetermined condition, the operations being performed prior to a recordation of the update onto the distributed ledger by the one or more peer systems, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.
Regarding independent claims 24, 36, and 43, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a communication interface and a memory for processing network architecture) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the communication interface and the memory) fails to integrate the abstract idea into a practical application. In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 
effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 24, 36, and 43, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “receive, determine, perform, transmit”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 25-35 and 37-42 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



9.	Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,565,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.

For example: the mapping of claim 24 of the immediate application to claim 1 of the patent follows:

Immediate Application
Patent No. 10,565,570
Claim 24: An apparatus, comprising: a communications interface; a memory storing instructions; and at least one processor coupled to the memory and the communications interface, the at least one processor being configured to execute the instructions to: transmit, via the communications interface, a request for a state of an asset to a computing system, the asset state being tracked by a distributed ledger maintained by one or more peer systems, and the computing system being configured to receive the request and determine the asset state based on an update to the distributed ledger and at least one element of asset data associated with the asset; receive, via the communications interface, a response from the computing system that includes the asset state; and perform one or more operations involving the asset, when the asset state is consistent with a predetermined condition, the operations being performed prior to a recordation of the update onto the distributed ledger by the one or more peer system.
Claim 1: A system, comprising: a non-transitory machine readable storage medium storing a database identifying .


Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., Pub. No.: US 2018/0299878 further in view of Boyle et al., Pub. No.: US 2015/0081567.

As per claims 24 and 33-35, Cella discloses a communication interface; a memory storing instructions [see at least FIG. 220 via network communication system]; and at least one processor coupled to the memory and the communications interface, the at least one processor being configured to execute the instructions [see at least ¶0204 and ¶0234] to: 

transmit, via the communications interface, a request for a state of an asset to a computing system, the asset state being tracked by a distributed ledger maintained by one or more peer systems [see at least the abstract (e.g. an analysis response circuit structured to adjust a process utilizing the processing asset in response to the status parameter), and see at least 0605 (e.g. user request), and ¶01240 (human requests for additional data)], and the computing system being configured to receive the request and determine the asset state based on an update to the distributed ledger and at least one element of asset data associated with the asset [see at least ¶0650 and ¶0731, and see at least ¶0010 (e.g. analysis of state information from multiple analog industrial sensors to provide anticipated state information for an industrial system)];

receive, via the communications interface, a response from the computing system that includes the asset state [see at least the abstract (e.g. status parameter, and an analysis response circuit structured to adjust a process utilizing the processing asset in response to the status parameter)]; and 

perform one or more operations involving the asset, when the asset state is consistent with a predetermined condition, the operations being performed prior to a recordation of the update onto the distributed ledger by the one or more peer systems [see at least FIG. 20 via updated streamed sensor data processing, and see at least ¶0650 and ¶0731].

Boyle, on the other hand, discloses an electronic request from the buyer to the authentication authority over the network to obtain a seller's address. When using encryption and decryption techniques, the request can also include a request for the seller's public key. When using relayed communications, such as when a party cannot be directly addressed, the request can also include a request for an address of a dynamic relay to see at least ¶0017]. 

Boyle also discloses that the transaction authority validates the digital token and generates a new token to update ownership of the token to the seller. The new token is then sent from the transaction authority to the seller. When the party (parties) cannot be directly addressed, the new token can be sent from the transaction authority to the seller via a dynamic transaction relay. The transaction authority can also update its records of exchanged tokens [see at least ¶0020].

Boyle further discloses ion order to validate the transaction, the transaction authority can compare the submitted digital token to a token exchange file in the transaction authority and respond with a notice regarding the validity status of the digital token. For example, the response can include a notice that the digital token is invalid when an identifier of the see at least ¶0021].

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Boyle in order to provide provides electronic payments that function like paper cash in a transaction, and secure transactions, exchanges, and conversions of currency and other valuable assets using a single computer or a single computer network, depending upon the buying computer and the selling computer [see Boyle: summary of the invention]. 

As per claim 25, Cella discloses wherein: the update is associated with an event involving the asset [see at least FIG. 20 via updated streamed sensor data processing, and see at least ¶0650 and ¶0731]; and 
see at least FIG. 20 via updated streamed sensor data processing, and see at least ¶0650 and ¶0731] to: 

As per claim 26, Cella discloses wherein the computing system is further configured to receive the update and compute the state of the asset based on the update and on the at least one element of asset data, the asset state being computed prior to the recordation of the update onto the distributed ledger by the one or more peer systems [see at least FIG. 20 via updated streamed sensor data processing, and see at least ¶0650 and ¶0731].

As per claim 27, Cella discloses wherein: the request for the asset state comprises the update to the distributed ledger; and the computing system is further configured to obtain the update to the distributed ledger from the request and to transmit the update to the one or more peer systems [see at least FIG. 20 via updated streamed sensor data processing, and see at least ¶0650 and ¶0731].

As per claim 28, Cella discloses wherein the computing system is further configured to: receive ledger data from at least one of the peer systems, the ledger data comprising sequential elements of the distributed ledger [see at least ¶0279]; generate the at least one element of the asset data based on the ledger data [see at least ¶0364]; and store the at least one element of the asset data within a portion of a corresponding memory of the computing system [see at least ¶0032 (e.g. processing and storage systems)].

13.	Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of Boyle, and further in view of Allen et al., Pub. No.: US 2015/0220928.

As per claims 29-32 and , Cella discloses wherein: the distributed ledger comprises a blockchain ledger [see at least ¶0340 and ¶0341]; the apparatus comprises a point-of-sale terminal; the asset comprises a digital currency account; the asset state comprises a balance of the digital currency account; and the request for the asset state comprises transaction data associated with a transfer one or more units of digital currency from the digital currency account to a recipient [see at least ¶1972 (e.g. block number and/or the number of packets in flight relative to the number of unacknowledged degrees of freedom of the block)]; 
Cella does not explicitly disclose a digital currency account. However, Allen discloses a digital currency account [see Allen: abstract and summary of the invention].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Allen in order to provide a fully automated experience for a user, from account sign-up through to funds settlement. Using the platform, a buyer or seller can participate in virtually instantaneous transactions of digital currency [see Allen: summary of the invention].

14.	Claims 36-42 recite similar limitations as claims 24-34, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.

15.	Claim 43 recite similar limitations as claim 24, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.




Conclusion

The PTO-1449 form has been reviewed and considered.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/Garcia Ade/Primary Examiner, Art Unit 3627      











                                                                                                                                                                                     /GA/Primary Examiner, Art Unit 3627